Motion granted in part and denied in part, and Order filed December 2, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00143-CV
                                   ____________

                 RUHUL AMIN PARVEZ AHMED, Appellant

                                         V.

                         KHALEDA PARVIN, Appellee


                    On Appeal from the 505th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 19-DCV-264584

                                     ORDER

      Before the court is a motion filed by appellant, proceeding pro se, asking for
an extension to January 19, 2022 to file his brief, due to issues associated with
COVID-19, a search for a residence, and a supposed discrepancy with the reporter’s
record. The court hereby grants the motion and orders appellant to file his brief no
later than January 19, 2022.       No further extensions will be granted absent
exceptional circumstances.

      Appellant’s discussion of the reporter’s record merits further discussion in
association with that request. Appellant claims that his extension is needed because,
although he has a copy of the reporter’s record comprising transcriptions of trial
court proceedings and copies of exhibits used in those proceedings, the record does
not include video clips of those proceedings. The record reflects at least some of the
proceedings occurred by Zoom or other methods of videoconference, but although
there is no indication that the trial court retained a recording of such proceedings,
the reporter’s record appears to comprise full, true, and correct transcripts of all
hearings conducted by the trial court.1                 As appellant has not clarified how
videorecordings of the hearings would provide anything applicable to this appeal
that is already provided by the written reporter’s record, the court sees no need to
take action on that issue.

        Finally, appellant has requested counsel be appointed to represent him in this
appeal. In civil cases, parties have no general right to counsel. See Travelers Indem.
Co. of Conn. v. Mayfield, 923 S.W.2d 590, 594 (Tex. 1996). Appellant’s motion
does not indicate this is an exceptional case warranting the appointment of counsel.
See id. Accordingly, we deny appellant’s request for appointment of counsel.

        For the reasons discussed above, the court grants appellant’s motion in part to
the extent it requests an extension to file a brief, and denies appellant’s motion in
part to the extent it requests appointment of counsel.



                                                PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




1
  Although appellant’s motion references an August 19, 2019 hearing for which there is no
transcript, the trial court docket and a transcript of the trial court’s August 8, 2019 hearing indicates
the August 19th proceeding was simply a meeting between the parties and the trial court to confirm
several written temporary orders (which the trial court signed on August 19th) accurately reflected
the trial court’s discussions and pronouncements made at the August 8th hearing. The docket also
reflects appellant personally appeared before the trial court on August 19th in association with
those temporary orders.

                                                   2